EXHIBIT 17.3 From: Scott Sullinger Date: Thu, 17 May 2012 17:41:21 -0700 To: <dt Cc: <jgonzales;Joe Fitzgerald Chuck Bellavia jorgegranier; andrew.rosengard; Syed Zaidi Subject: My Resignation from NeoMagic Board Please consider this my formal resignation from the Board of Directors of NeoMagic Corporation effective immediately This is due in part to: The Company continues to operate without a Chief Financial Officer (CFO) or any significant financial executive; The Company continues to operate without issuing financial reports, without sharing financial information with its directors and or its shareholders, has stopped having audited financial statements, and has "gone dark" with respect to filing audited financial statements with the SEC and remained that way; and There is a lack of strategic direction for the Company. I wish the staff and shareholders of NeoMagic Corporation the very best. Regards, Scott Sullinger
